Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Shipe (Reg. No. 71,944) on 11/19/2021.

The application has been amended as follows: 

Claim 23 now reads: 
 --A plant cultivation system comprising: 
at least one magazine for retaining at least one seed or plant capsule, a lighting device, and a fluid circulation system; 
a number of capsule reservoirs each including a perimeter wall defining a top opening along a top face of the at least one magazine, the top opening facing upwards, each of the capsule reservoirs configured to receive the at least one seed or plant capsule exposed to atmosphere through the top opening; 
at least one reflector having an aperture facing downward at a bottom face of the 
at least one pair of vertical walls and a common bottom surface forming a fluid channel, the fluid channel extending alongside the number of capsule reservoirs and the at least one reflector aperture of the magazine; 
and wherein the fluid circulation system is configured to flow fluid into and/or out of the number of capsule reservoirs for hydrating the at least one seed or plant capsule.-- 

Claim 28
Line 2, replace “the at least one upward facing capsule reservoir” with --one of the upward facing capsule reservoirs--. 
Claim 33
Line 2, insert –the—before “at least one magazine”. 
Claim 35
Line 2, replace “the plant capsule” with –the seed or plant capsule--.
Line 3, delete “,coupled to at least one IOT device,”
Claim 36 is cancelled. 
Claim 37 is cancelled. 

Line 1, replace “the capsule” with –each capsule--. 
Claim 39 is cancelled.
Claim 40 is cancelled. 
Claim 41
Line 2, replace “the capsule reservoir” with –the capsule reservoirs--.
Claim 42
Line 2, replace “the capsule reservoir” with –the capsule reservoirs--.
Claim 44 is cancelled. 
Claim 45 now reads: 
--A method of using a plant cultivation system, the method comprising:
providing the plant cultivation system, said plant cultivation system comprising: 
at least one magazine for retaining at least one seed or plant capsule, a lighting device, and a fluid circulation system; 
a number of capsule reservoirs each including a perimeter wall defining a top opening along a top face of the at least one magazine, the top opening facing upwards, each of the capsule reservoirs configured to receive the at least one seed or plant capsule exposed to atmosphere through the top opening; 
at least one reflector having an aperture facing downward at a bottom face of the at least one magazine, the at least one reflector substantially concealing the lighting device from direct viewing, wherein the number of capsule reservoirs includes two capsule reservoirs, each of the two capsule reservoirs arranged adjacent to the reflector on opposite sides thereof such that the reflector divides 
at least one pair of vertical walls and a common bottom surface forming a fluid channel, the fluid channel extending alongside the number of capsule reservoirs and the at least one reflector aperture of the magazine; and 
flowing fluid into and/or out of at least one of the capsule reservoirs via the fluid circulation system to hydrate the at least one seed or plant capsule.--

Allowable Subject Matter
Claims 23-35, 38, 41-43, and 45 allowable. 
The restriction requirement between the groups of species, as set forth in the Office action mailed on 4/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A to species J is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
The following is an examiner’s statement of reasons for allowance: US2723341, US6076940, and US8864331 each discloses a cultivation apparatus comprising a planting area positioned adjacent to a reflector. US2016/0014974, US2014/0026482, US2012/0000128, and US20150230409 each discloses a growing apparatus comprising a light device positioned between planting areas. The prior arts of record fail to teach or render obvious a plant cultivation system as claimed in detailed, especially the feature of a number of capsule reservoirs each including a perimeter wall defining a top opening along a top face of the at least one magazine, the top opening facing upwards, at least one reflector having an aperture facing downward at a bottom face of the at least one magazine, the at least one reflector substantially concealing the lighting device from direct viewing, wherein the number of capsule reservoirs includes two capsule reservoirs, each of the two capsule reservoirs arranged adjacent to the reflector on opposite sides thereof such that the reflector divides the two capsule reservoirs and their respective top openings from each other along a horizontal axis of the at least one magazine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643